DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art such as Cho discloses a device and method for controlling a display of a 
portable terminal are provided. The device includes a display unit including a first display area for displaying an execution screen of an application, and a second display area having at least one display device for displaying at least one touch button, a touch panel for sensing a touch of the first display area and a touch of the second display area, a controller for analyzing a selected application, for displaying an application screen along and an input window of the application selected, and for generating a power control signal for turning off operation of the at least one display device of the second display area, and a power controller for supplying operating power to display devices of the first display area and for turning off operation of the at least one display device of the second display area.  See abstract.
	Prior art such as Park discloses a mobile terminal including a wireless communication unit configured to wirelessly communicate with at least one other terminal; a display unit including a touch screen; and a controller configured to enter the touch screen into a locked state, to display a lock screen and an application program 
	Prior art such as Hicks discloses techniques…for locking and/or unlocking a touch sensitive device using one or more stylus control features. For example, the stylus control feature may be a twistable top button knob. In some instances, the twistable top button knob may be rotated and/or depressed to lock a related device. In some other instances, the twistable top button knob may be used to unlock a related device using a unique rotation sequence, thereby providing a security mechanism. For example, the unlocking sequence may require a user to rotate the twistable top button knob in a first direction to a first reference point, in a second direction to a second reference point, and back in the first direction to a third reference point. The stylus may also include a feedback indicator, such as a multi-colored light-emitting diode (LED), that indicates the lock status of a related device, for example.  See abstract.
	Prior art such as Miyazawa discloses an information processing terminal includes a memory unit, a detector, and an initiation controller. The memory unit is configured to store an application for controlling external device. The detector is configured to detect a trigger provided by a user to initiate the application. The initiation controller is configured to initiate the application for controlling the external device based on the trigger without clearing a lock function.  See abstract.
	Prior art fails to disclose, individually or as a combination, the limitations as required in independent Claim 1 (similarly, independent Claim 8).  For example, prior art fails to disclose “…a second display mode during which a lock release icon is displayed on the display without display of a control icon when the portable terminal apparatus wakes up from a sleep state based on a second condition, wherein the second condition is met when the portable terminal apparatus is unable to communicate with the external device via performing the long-distance wireless communication and the control screen is displayed on the display before the portable terminal apparatus enters a sleep state; and a third display mode during which a control icon and a lock release icon are displayed on the display when the portable terminal apparatus wakes up from a sleep state based on a third condition, wherein the third condition is met when the portable terminal apparatus is able to communicate with the external device via performing the long-distance wireless communication and the control screen is displayed on the display before the portable terminal apparatus enters a sleep state…” as required in independent Claim 1 (similarly, independent Claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        January 15, 2022